         Case 1:20-cv-02295-EGS Document 23 Filed 09/15/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


NATIONAL ASSOCIATION FOR THE                 )
ADVANCEMENT OF COLORED                       )
PEOPLE,                                      )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )       Civil Action No. 20-cv-2295 (EGS)
                                             )
UNITED STATES POSTAL SERVICE,                )
et al.,                                      )
                                             )
                      Defendants.            )
                                             )

                            UNOPPOSED MOTION
              FOR LEAVE TO FILE SUPPLEMENTAL DECLARATIONS
            IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTON

       Pursuant to Local Rule 65.1(c), plaintiff National Association for the Advancement of

Colored People (NAACP) hereby moves for a leave to file, with its reply memorandum, two

additional declarations in support of its motion for a preliminary injunction. Defendants’ counsel

has been consulted and advises that Defendants do not oppose this motion.

       The two declarations are directly responsive to Defendants’ memorandum in opposition.

First, the NAACP seeks leave to file a declaration to attach a small number of exhibits,

consisting of documents produced by Defendants to the plaintiffs in litigation pending in

Washington state on September 6, 2020—after the filing of the pending motion for a preliminary

injunction. Counsel for the NAACP obtained the document production directly from counsel for

Defendants, and the NAACP seeks to rely on the documents in its reply in support of the

preliminary injunction motion.




                                                 1
         Case 1:20-cv-02295-EGS Document 23 Filed 09/15/20 Page 2 of 2




       Second, Defendants have challenged the NAACP’s standing by arguing, among other

things, that the evidence of delay in postal service set forth in the August 28, 2020, declaration of

NAACP member Earl Graham is inadequate because the declaration describes delays that

occurred earlier this summer, but “there is no basis to conclude that this purported injury is likely

to recur.” Defs. Mem. 25, ECF 21. The NAACP seeks to submit an additional declaration from

Mr. Graham to establish that his injury—the delay in receiving mail, including his medication,

through the U.S. Postal Service—continues to occur.

       Plaintiff believes that the two short supplemental declarations are pertinent and will assist

the Court in resolving the motion for a preliminary injunction.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that the motion for leave to file

supplemental declarations in support of the motion for a preliminary injunction be granted.

Dated: September 15, 2020             Respectfully submitted,

                                            /s/ Allison M. Zieve
Samuel Spital (D.D.C. Bar No. SS4839)       Allison M. Zieve (DC Bar No. 424786)
Rachel Kleinman (NY Bar No. 4417903)        Matthew A. Seligman (DC Bar No. 1018889)
Monique Lin-Luse (NY Bar No. 5671920)       PUBLIC CITIZEN LITIGATION GROUP
J. Zachery Morris (NY Bar No. 5392196)      1600 20th Street NW
John S. Cusick (NY Bar No. 5585245)         Washington, DC 20009
NAACP LEGAL DEFENSE &                       (202) 588-1000
    EDUCATIONAL FUND, INC.
40 Rector Street, 5th Floor
New York, NY 10006
(212) 965-2200
                                Counsel for Plaintiff NAACP




                                                 2
